EBEL, Circuit Judge,
dissenting in part.
Plaintiff-Appellant Ramon Zamora asserts two Title VII disparate treatment claims. “Disparate treatment is the most easily understood type of discrimination. The employer simply treats some people less favorably than others because of their race, color, religion, sex, or other protected characteristic.” Raytheon Co. v. Hernandez, 540 U.S. 44, 52, 124 S.Ct. 513, 157 L.Ed.2d 357 (2003) (quotations, alterations omitted). “Liability in a disparate-treatment case depends on whether the protected trait actually motivated the employer’s decision.”1 Id. (quotation, alteration omitted).
*1118Zamora asserts that his employer, Elite Logistics, Inc. (“Elite”), treated him differently than it treated its other employees when Elite 1) suspended Zamora without pay on May 22, 2002; and 2) fired him on May 29, 2002. Zamora further alleges that Elite treated him differently because he is an Hispanic originally from Mexico. While I agree with the majority that Zamora has asserted sufficient evidence suggesting that Elite suspended him because of his race and national origin such that his first claim should survive summary judgment, I respectfully disagree that his second claim is also sufficient to survive summary judgment.
1. Suspension without pay.
The majority assumes that Zamora has established a prima facie claim of discrimination and that Elite has posited a legitimate, non-discriminatory reason for suspending Zamora — it suspended Zamora without pay in an effort to avoid violating the Immigration Reform and Control Act (“IRCA”). Like the majority, then, I will focus my analysis on the third step in the McDonnell Douglas2 burden-shifting analysis. The question presented at this step is “whether there was sufficient evidence from which a jury could conclude that [Elite] ma[d]e its employment decision based on [Zamora’s protected] status.” Raytheon Co., 540 U.S. at 53, 124 S.Ct. 513. One of the ways that Zamora can establish that Elite discriminated against him would be to show that Elite’s proffered legitimate reason for suspending Zamora was untrue and pretextual. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143, 147-48, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000); see also Bryant v. Farmers Ins. Exchange, 432 F.3d 1114, 1125 (10th Cir.2005). “[Pretext may be shown by such weaknesses, implausibilities, inconsistencies, incoheren-cies, or contradictions in the employer’s proffered legitimate reasons for its action that a reasonable factfinder could rationally find them unworthy of credence and hence infer that the employer did not act for the asserted non-discriminatory reasons.” Bryant, 432 F.3d at 1125 (quotations omitted).
Unlike the majority, I conclude that for the most part Elite, in attempting to uncover any IRCA violations, treated Zamora in the same manner as it treated all of its other employees. Elite verified all of its employees’ social security numbers. It rechecked the social security numbers about which concerns were raised. Only then did Elite asked all the employees whose numbers raised concerns to re-establish their eligibility to work in the United States. Pursuant to the terms of the memorandum Elite gave to these employees, any employee who did not bring in additional documentation within ten days would be suspended without pay. It was not until Zamora failed to take any action to comply with Elite’s request within this ten-day time period that Elite followed its stated policy and suspended him without pay.3 Up to this point, then, Elite had *1119treated Zamora in the same manner as it treated all of its employees.
In addressing these steps Elite took to comply with IRCA, the majority makes two well-founded legal assumptions: 1) Elite could lawfully request that its employees produce documents, in addition to those the employees had presented when they were initially hired, in order to re-verify the employees’ right to work in the United States; and 2) once Elite became aware of concerns about the validity of Zamora’s social security number, Elite had an obligation under IRCA to investigate this concern.4 Additionally, Zamora com-*1120cedes that Elite could lawfully put the burden on him to clear up any concerns about his work-eligibility status. And there is no suggestion in the record that Elite took these steps for any reason other to comply with IRCA.
However, when Zamora presented Elite with his naturalization certificate, see Zamora v. Elite Logistics, Inc., 316 F.Supp.2d 1107, 1112 (D.Kan.2004), a certificate establishing that Zamora was now a citizen of the United States and was, thus, certainly authorized to work in this country, Elite rejected that document. Moreover, that certificate was one of several documents that Elite had expressly indicated, in the memorandum it gave Zamora, that he could provide to clear up any work-eligibility problems. I agree with the majority, therefore, that Elite’s rejection of Zamora’s naturalization certificate provides sufficient evidence from which jury could decide that through this process of reverifying its employees’ social security numbers, Elite was acting with the intent to discriminate against Zamora because he was from Mexico. More specifically, a jury could find, based upon Elite’s rejection of the naturalization certificate, that Elite’s proffered reason for taking these actions — to comply with IRCA — was untrue.
On this limited basis, I agree with the majority to reverse the district court’s decision granting Elite summary judgment on this claim. In doing so, however, I do note the very slim evidentiary thread on which this reversal is based. Zamora has failed to present this court with any evi-dentiary support for his assertion that he presented his naturalization certificate to Elite, even though it is Zamora’s obligation to provide an adequate appellate record which would enable this court to conduct its de novo review. See 10th Cir. R. 10.3, 30.1(A); see also Fed. R.App. P. 10(a), 30(a)(1); Travelers Indem. Co. v. Accurate Autobody, Inc., 340 F.3d 1118, 1120-21 (10th Cir.2003). Zamora apparently did present such evidence to the district court. See Zamora, 316 F.Supp.2d at 1112 (noting Zamora “testified in his deposition that on or about May 22, 2002, he presented [Elite] with his naturalization certificate”). And, as the majority indicates, Elite adopts the district court’s factual statement for purposes of this appeal. Based upon that, then, I agree with the majority to reverse summary judgment entered for Elite on this first claim.
II. Termination
After Zamora produced additional documentation from the Social Security Administration establishing that the social security number he had given Elite was in fact *1121his number, Elite offered Zamora his job back. Zamora, however, requested an apology and an explanation before he would return to work. Elite’s human resources manager, Larry Tucker, refused.
I assume, as did the majority, that Tucker then fired Zamora (as opposed to Zamora’s having voluntarily resigned). Elite asserts that it fired Zamora because he asserted he would not return to work without an apology. Focusing again on the third McDonnell Douglas inquiry, the question presented is “whether there was sufficient evidence from which a jury could conclude that [Elite] did make its employment decision based on [Zamora’s protected] status.” Raytheon Co., 540 U.S. at 53, 124 S.Ct. 513. But I see no evidence in the record indicating that Tucker fired Zamora because he is an Hispanic from Mexico.5 The fact that Elite offered Zamora his job back suggests Elite was not discriminating against him on those bases. And even Zamora concedes that Elite had no legal obligation to apologize. Because Zamora has failed to produce any evidence from which “a jury could conclude that [Elite] ma[d]e its employment decision based on [Zamora’s protected] status,” summary judgment for Elite was warranted. Raytheon Co., 540 U.S. at 53, 124 S.Ct. 513. Therefore, I must respectfully disagree with the majority; I would affirm summary judgment for Elite on this claim.

. By contrast, disparate-impact claims involve employment practices that are facially neutral in their treatment of different groups but that in fact fall more harshly on one group than another and cannot be justified by business necessity. Under a disparate impact theory of discrimination, a facially neutral employment practice may be deemed illegally discriminatory without evi*1118dence of the employer’s subjective intent to discriminate that is required in a disparate-treatment case.
Raytheon Co., 540 U.S. at 52, 124 S.Ct. 513 (quotations, alterations omitted). Zamora has not asserted a disparate-impact claim.


. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).


. While an immediate suspension might be "problematic,” if an employee, once asked, refuses to provide further documentation, "the employer could conclusively infer that the employees did not have proper authorization and should terminate them.” New El Rey Sausage Co. v. United States INS, 925 F.2d 1153, 1158-59 & 1159 n. 9 (9th Cir.1991) (emphasis added).


. Although 8 U.S.C. § 1324b(a)(6) provides that an employer cannot request "more or different documents than” § 1324a(b) requires, § 1324b(a)(6) only "concerns the documents that an employer may request when fulfilling its mandatory duty to investigate immigration status upon hiring, recruiting, or referring new employees.” Rivera v. NIBCO, Inc., 364 F.3d 1057, 1074 (9th Cir.2004) (addressing discovery request). And "if an employer unknowingly hires an unauthorized alien, or if the alien becomes unauthorized, the employer is compelled to discharge the worker upon discovery of the worker's undocumented status.” Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137, 148, 122 S.Ct. 1275, 152 L.Ed.2d 271 (2002) (citing to 8 U.S.C. § 1324a(a)(2)). For that reason, if an employer becomes aware of circumstances indicating that an employee is not authorized to work in the United States, the employer must take steps to investigate that possibility, even if the employee submitted ostensibly valid documentation when the employee was originally hired. See Mester Mfg. Co. v. INS, 879 F.2d 561, 568-69 & 569 n. 11 (9th Cir.1989); see also Getahun v. Office of Chief Admin. Hearing Officer of Executive Office for Immigration Review, 124 F.3d 591, 596 (3d Cir.1997) (holding employer was required to ask employee for further documentation when employer’s self-audit of its employee files revealed that plaintiff's driver's license and work authorization document had expired); Mountain High Knitting, Inc. v. Reno, 51 F.3d 216, 220 (9th Cir.1995) (upholding INS’s requiring employer to recheck documentation after INS audit revealed discrepancies in those employees' documentation); New El Rey Sausage Co., 925 F.2d at 1158 & n. 7 (9th Cir.1991) (interpreting INS regulation to require employer to update employee's 1-9 information once employer becomes aware documents employee originally presented were false); Mester Mfg. Co., 879 F.2d at 566-67 (upholding determination that employer violated IRCA when employer took no action after receiving notice from INS that employees were possibly using false work authorization cards); cf. 8 C.F.R. § 274a. 1(l)(1) (defining "knowing” to include both actual and constructive knowledge). IRCA "does not require that th[is] knowledge come to the employer in any specific way” before triggering the employer's obligation to investigate. Mester Mfg. Co., 879 F.2d at 566. And “[njotice that [documents the employee submitted when he was originally hired] are incorrect places the employer in the position it would have been if the alien had failed to produce the documents in the first place: it has failed to adequately ensure that the alien is authorized.” New El Rey Sausage Co., 925 F.2d at 1158.
Even if IRCA did not permit Elite to request documentation in addition to what the employee produced when he was originally hired, such a request would violate IRCA only if the employer made that request with the intent to discriminate. See 8 U.S.C. § 1324b(a)(6); see also Rivera, 364 F.3d at 1074; Robison Fruit Ranch, Inc. v. United States, 147 F.3d 798, 799-802 (9th Cir.1998). Zamora has not made such a showing in this case because it is undisputed that Elite checked all of its employees' social security numbers and further requested that all employees with numbers raising concerns provide additional documentation of their eligibility to work in the United States. See Robison Fruit Ranch, Inc., 147 F.3d at 799-802 (holding employer did not discriminate when it improperly asked all of its new hires for designated and additional documents).
Finally, even if we could say that Elite violated IRCA by checking its employees’ social security numbers and requesting that all the employees with numbers raising concerns provide further documentation, that does not necessarily establish that Elite was acting with the intent to discriminate on the basis of race or national origin, in violation of Title VII. If Elite was actually motivated to suspend Zamora by its belief, even if mistaken, *1120that it was complying in good faith with IRCA, Elite cannot be liable under a disparate-treatment theory for intentionally treating Zamora differently because he is an Hispanic originally from Mexico. See Raytheon Co., 540 U.S. at 52, 124 S.Ct. 513 (“Liability in a disparate-treatment case depends on whether the protected trait actually motivated the employer's decision.”) (quotations, alterations omitted); cf. Sorbo v. United Parcel Serv., 432 F.3d 1169, 1178 (10th Cir.2005) (holding the relevant inquiry is the employer’s belief that the employee committed misconduct, not whether the employee in fact committed the misconduct); Kendall v. Watkins, 998 F.2d 848, 850-52 (10th Cir.1993) (concluding that employer had asserted a legitimate non-discriminatory reason for not considering plaintiff's employment applications, based upon the employer’s interpretation of a settlement agreement, even if that interpretation was incorrect). Zamora would still be able to assert a claim against Elite for document abuse in violation of IRCA, a claim that he has not pursued in this litigation. See generally General Dynamics Corp. v. United States, 49 F.3d 1384, 1384-85 (9th Cir.1995) (discussing process by which employee can challenge employment practice as violating IRCA).


. In concluding that Zamora established a triable issue as to whether Elite’s reason for terminating Zamora was pretextual, the majority relies to a great extent on the "previous events" leading up to Zamora’s suspension and Elite's proffered reinstatement. As discussed in the previous section, however, I do not agree with the majority that most of these preceding events suggest Elite was discriminating against Zamora because he was originally from Mexico.